Citation Nr: 0403427	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  02-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected bilateral hearing loss.  


FINDINGS OF FACT

The veteran's hearing loss is productive of hearing acuity 
that equates to level XI hearing loss in the right ear and 
level II in the left ear.


CONCLUSION OF LAW

The criteria for a disability evaluation for bilateral 
hearing loss in excess of 20 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 l aw and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159 (c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appealed rating decision 
and a June 2002 statement of the case.  These documents, 
collectively, provide the veteran notice of the information 
and evidence necessary to substantiate his claim in 
accordance with the governing VA laws and regulations.  By 
way of these same documents, the veteran was also informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Moreover, in a March 2002 letter, the veteran was 
specifically notified of the requirements under the VCAA, and 
that VA would assist him in obtaining records identified by 
him.  By that same letter, the veteran was also notified of 
what evidence had already obtained, what information and 
evidence he was expected to provide, and that he was still 
responsible for providing such evidence in support of his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran in response to this letter informed the RO in 
March 2002 that he had no additional evidence to submit.  The 
record discloses that VA has met its duty to assist the 
veteran.  Most notably, copies of the veteran's service 
medical records, VA outpatient treatment records and reports 
of comprehensive VA examinations provided to him since 
service, to include a VA examination in connection with his 
current claim, have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

Therefore, under the circumstances VA has satisfied both its 
duty to notify and assist the veteran in his case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that the veteran was diagnosed 
with perceptive right deafness for frequencies from 4,000 
through 8,000 Hertz only.  

On his initial VA examination in March 1956 the veteran 
complained of deafness in the right ear.  The examination 
report noted that the veteran had nerve type hearing 
impairment on the right.  

Service connection for deafness was established by an RO 
rating action dated in March 1956.  This disorder was rated 
noncompensably disabling.  

On a VA audiological evaluation in October 1999 the veteran 
had pure tone thresholds in the right ear at frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz of 40, 70, 85 and 95 
decibels, respectively, for an average of 72.5 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 15, 25, 45, and 45 decibels, respectively, 
for an average of 35 decibels.  Speech recognition ability in 
the right ear was 16 percent correct and in the left ear 88 
percent correct.  Moderate to profound sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear was diagnosed.  

The disability evaluation for the veteran's hearing loss was 
increased from noncompensable to 10 percent disabling by an 
RO rating action dated in November 1999.  

On a VA ear, nose and throat consultation in September 2000 
the veteran reported that he had a longstanding problem with 
hearing loss noted shortly after an episode of acoustic 
trauma resulting from gunfire.  The examiner noted that an 
audiogram of the veteran's hearing loss demonstrated 
significant hearing loss of the sensorineural variety with 
the right side being worse than the left.  The veteran was 
assessed as having asymmetrical hearing loss with significant 
history of acoustic trauma related to military service.  The 
examiner further noted that while he thought it was highly 
likely that the veteran's exposure to acoustic trauma from 
gunfire contributed significantly to asymmetry in his hearing 
loss and to his hearing loss in general.  He could not rule 
out retrocochlear pathology.  He added that he planned to 
obtain an MRI and if the MRI was normal he would suspect that 
this asymmetry is a result of noise-induced inner ear trauma.  
An MRI of the veteran's brain and internal auditory canals in 
October 2000 was interpreted to show a small lacune in the 
pons on the right side but to be otherwise unremarkable.

When seen on an audiological consult in March 2001 the 
veteran reported that a hearing aid he had recently been 
issued by VA did not seem to improve his speech 
understanding.  The veteran was counseled extensively 
regarding the potential benefits and limitations of 
amplification, especially given the hearing loss that he has.  
Multiple programming changes were made and real ear 
measurements/behavioral results showed nice results.  In 
April 2001 the veteran reported receiving minimal benefit 
from his hearing aid and that he was wearing it part time.  

On an audiological evaluation in July 2001 the veteran 
reported having difficulty participating in activities of 
daily living due to hearing loss.  A VA audiological 
evaluation disclosed pure tone thresholds in the right ear at 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or 45, 65, 
90, and 100 decibels respectively, for an average of 
75 decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 25, 45, 55, and 65 decibels 
for an average of 47.5 decibels.  Speech recognition ability 
was 60 percent correct in the right ear and 82 percent 
correct in the left ear.  Right ear mild to profound 
sensorineural hearing loss with poor speech recognition and 
left ear normal to mild loss through 1500 hertz dropping to 
moderate to severe high frequency sensorineural hearing loss 
with reduced speech recognition was diagnosed.

The veteran was seen at a VA facility during 2001 for hearing 
loss and tinnitus.  He was fitted for hearing aids in January 
2001.

In August 2001 the disability evaluation for the veteran's 
service-connected bilateral sensorineural hearing loss was 
increased from 10 percent to 20 percent disabling, effective 
from June 2002, under Diagnostic Code 6210-6100 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  

The veteran filed a claim for increased benefits in May 2002.

In April 2002 the veteran submitted a report of an April 2001 
private audiological evaluation.  This evaluation disclosed 
mild to profound sensorineural hearing loss in the right ear 
and mild to severe high frequency sensorineural hearing loss 
in the left ear.

On a VA audiological evaluation in April 2002, the veteran 
had pure tone thresholds at frequencies of 1,000, 2,000, 
3,000, and 4,000 hertz of 45, 75, 100, and 110 decibels in 
the right ear for an average of 82.5 decibels.  Pure tone 
thresholds in the left ear, at corresponding frequencies, 
were 25, 35, 55, and 70 decibels for an average of 46 
decibels.  Speech recognition ability in the right ear was 
16 percent correct and 84 percent correct in the left ear.  
Right ear mild to profound sensorineural hearing loss and 
left ear normal to severe sensorineural hearing loss was 
diagnosed.  The examiner noted that the veteran's speech 
recognition was mildly reduced in the left ear and "not 
clear" in the right ear.  The examiner added that the 
veteran's right ear score was worse than anticipated and may 
be higher but that the veteran would not respond unless there 
was a clearly identifiable word and would not "guess 
consistently as required by test procedures."  

The veteran in his substantive appeal questioned the accuracy 
of the recent VA audiological evaluation and he submitted a 
copy of VA instructions with regard to conducting VA 
audiological examinations.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which in turn is based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the ratings to be assigned to the various 
disabilities.  

Where entitlement to compensations has been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability, which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The VA Rating Schedule provides a table for rating purposes 
(Table VI) to determine a roman numeral designation (I 
through XI) for hearing impairment, established by State 
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2000, 3,000 and 4,000 hertz divided 
by 4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VI-a, whichever results in the higher 
numeral, each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI-a whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On his most recent audiological evaluation in April 2002, 
pure tone threshold average in the right ear was 82.5 
decibels and in the left ear 46 decibels.  Speech recognition 
ability was 16 percent correct in the right ear and 84 
percent in the left ear.  These findings correspond to level 
XI in the right ear and level II in the left ear, under Table 
VI, and warrant of a 10 percent evaluation under Table VII.  
Diagnostic Code 6100. The audiological evaluation does not 
demonstrate any exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86 such as to warrant application 
of its provisions.

It is obvious that the veteran has profound hearing loss in 
the right ear and significant left ear hearing loss.  Thus, 
it is understandable that the disability rating for his 
hearing loss currently assigned may seem inadequate to him.  
However, the rating to be assigned for hearing loss is not a 
matter of judgment.  As noted above, the scores of hearing 
tests are compared with the appropriate chart and the results 
are read.  There is no indication that the recent VA 
audiological evaluation was not conducted in accordance with 
established testing procedures.  Thus, an evaluation in 
excess of that currently assigned is not warranted.  


ORDER

An increased evaluation, in excess of 20 percent, for 
bilateral sensorineural hearing loss is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



